Title: To John Adams from Horatio Gates, 23 April 1776
From: Gates, Horatio
To: Adams, John


     
      Dear Sir
      New York 23d: April 1776
     
     Your Excellent Letter of the 23d: of March, and one by Mr. Dana, are now before me. How any Mortal can entertain an Idea that Liberty, and Safety, can be secured without Independency, I have no Conception; this half Faced policy, may amuse Timid Statesmen, Treacherous Whiggs, and the Tools of Designing Scotchmen; but not one Honest, Sensible, determin’d American can be deceived by it; go on to do every Act that ammounts to a Declaration; and then let those who doat upon Dependency dream on; Constitutional Dependency, is a Creature, that America, so Abounding in Monsters, cannot from Cape Horne to Newfoundland produce, so let them Hunt after the Animal, there is no Danger of its being found. We have a Grumbling of, somewhat brewing in Canada, and amongst the Indians, unfavourable to Our Cause. Your High Mightinesses have been somewhat Tardy in these Two Points, if you do not employ the Indians, the Enemy will; and a Neutrality they Abhor. I wonder they have been quiet so long. By good Management, I think they would have put you in Possession of Niagara before now, that, and D’ Troit secured, you might sleep at ease with respect to the Indians, besides, it is every thing to get them fairly entered upon your Side. I should not be of this Opinion, if I thought their Neutrality could be preserved, but that I doubt exceedingly.
     Four good Cambridge Regiments, One Company of Riffle Men, and one of Artificers saild Yesterday with a Fair Wind for Albany. Commanded by B. General Thompson. Two Companies of Artillery, with Two 13 Inch Mortars, and Fifteen Ton of Shells &c. went from Cambridge to Albany upwards of three Weeks ago. These will I hope get Speedily to Quebeck. G. Worster, was too inert to leave so long in Command at Montreal, but as he at Length March’d On, perhaps they Cry aloud, not so much from what has happened, as from what may, all that can be done from hence to push our point there, will not be neglected.
     We left Boston with a good Garrison, plenty of Money, and most Ample Powers, and Instructions to General Ward; Gridley also was station’d there, to Exert all his Talents in Fortifying the Harbour, but to my astonishment Parson Gordon writes these Words to Mr. Hazzard by Saturday nights Post “Tell G. Gates that the Spades and Pickaxes are resting here for want of use.” Why will you doat so upon these Dreaming Deacons. When he Offered to resign he should have been taken at his Word. I suspected what has happen’d, and told Austin, and the rest of the Select Men, General Ward must be kept awake; you must assist him in playing the General, your City is now Safe, and it is your own Faults if you do not put it out of the Power of The Enemy to hurt it; for heavens sake inspire your Countrymen with Gratitude to Providence, and tell them, their way to shew that, is to Secure their City, which it has pleased Heaven to put into their Hands.
     I do not think Mr. Howe intends to return to Boston, nor do I immagine the Head of the Snake will be the Object of their Conquest this Campaign. Canada and New York are the Posts they ought to Endeavour to take, and it is a Rule with me, to conclude the Enemy will allways attempt to do that, which is most for their Interest.
     Nevertheless Boston should be Secured, and if Five Regiments with the Militia of The Town, Two Companies of Artificers &c. cannot do that, when they have nothing Else to do, they, and all their Officers, deserve to be Condemn’d to Wear the petticoat.
     Here we are surrounded by Crowds of Tories, and I wish our Army may be free of those Vermine, I hold a Cautious Eye, and as Shakespear says will try, to Delve a Yard below their Mines, and Blow them at the Moon; the New York, and Jersey Regiments, have Men, but Scarce any Arms; little Discipline, and less Subordination; but this, if the Enemy gives us time, must be rectifyed: By my Calculation General Howe will not be Able to leave Hallifax before the 10th, or Middle of May; if he is here by the first of June, it is as soon as I think he can Arrive; should he Divide his Army, and send a large Detachment to Quebeck, they must go directly to the Southward, and have the Gulf of Saint Lawrence well open before they can Steer for the River. A Five Years Acquaintance with Nova Scotia inform’d me that the Drift Ice, which lays in May, and the beginning of June, off the East End of Cape Breton, must make the passage to Quebeck at that Season exceeding Tedious by the Coast of that Island. It will be Strange If with all this Time before Us, we cannot make these nutts too Hard to Crack; Our Works go on merrily here, and we have plenty of every thing, powder, and Small Arms alone excepted, the Former of those Articles not quite so deficient as I have known it at Cambridge; we left thirteen Tons at Boston, I suppose there may be near that Quantity here; but Canada must be Supplied from hence, therefore Cram this Magazine.
     Our affairs seem to look well to the Southward, and Lee will arrive in Time to prevent any Intemperate measures taking place; young Troops, Flush’d with Victory, are apt to think themselves equal to anything. Our Business is to Defend the main Chance; to Attack only by Detail; and when a precious advantage Offers; Get Lord Cornwallis, and Clinton, once in a Fix’d Camp, and the Climate will do their Business.
     My Respects to all Our Friends in The Congress. Mr. Bob Morris Owes me a Letter. Is he Afraid if he dies Independent he shall die worth 100,000£ less, than if he dies the Vassal of a British Minister: tell me what to think of him. Can’t you throw out some tubb to these whales, that shall secure the possession not only of what they have, but Glut their Appetites with what they may Expect. Man is the Only Animal, that is Hungry with his belly full. Forever Yours,
     
      Horatio Gates
     
    